





GLOBAL PAYMENTS INC.
PERFORMANCE UNIT AWARD CERTIFICATE
Non-transferable


G R A N T T O
Participant Name
(“Grantee”)


by Global Payments Inc. (the “Company”) of Performance Units (the “Performance
Units”) representing the right to earn, on a one-for-one basis, shares of the
Company’s no par value common stock (“Shares”), pursuant to and subject to the
provisions of the Global Payments Inc. Amended and Restated 2011 Incentive Plan
(the “Plan”) and to the terms and conditions set forth on the following pages of
this award certificate (the “Certificate”).


The target number of Shares subject to this award is Number of Awards Granted
(the “Target Award”). Depending on the Company’s year over year Annual Adjusted
EPS Growth and relative Total Shareholder Return over the Performance Period
(each as defined herein), Grantee may earn from 0% to 400% of the Target Award
(subject to the Award Maximum (as defined herein)) in accordance with the
performance metrics described in Exhibit A attached hereto and the terms and
conditions of this Certificate.


By accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions of this Certificate and the Plan.


IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.


GLOBAL PAYMENTS INC.
 
Grant Date: Grant Date
 
 
Grant Number: Client Grant ID
 
 
Accepted by Grantee: Electronic Signature
By:
 
Date: Acceptance Date
Its: Authorized Officer
 
 






































--------------------------------------------------------------------------------





TERMS AND CONDITIONS


1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, for
purposes of this Certificate:
(i) “Conversion Date” means February 24, 2023, provided that the Committee has
previously certified the Company’s year over year Annual Adjusted EPS Growth and
relative Total Shareholder Return, as more fully described in Exhibit A hereto.
(ii) “Performance Period” means the three year period beginning on January 1,
2020 and ending on December 31, 2022.


(iii) “Final Performance Multiplier” means the percentage, from 0% to 400%, that
will be applied to the Target Award to determine the number of Performance
Awards that will convert to Shares on the Conversion Date, as more fully
described in Exhibit A hereto.


2.    Performance Units. The Performance Units have been credited to a
bookkeeping account on behalf of Grantee. The Performance Units will be earned
in whole, in part, or not at all, as provided on Exhibit A attached hereto. Any
Performance Units that fail to vest in accordance with the terms of this
Certificate will be forfeited and reconveyed to the Company without further
consideration or any act or action by Grantee.


1.
Conversion to Shares. Except as otherwise provided in Section 4 below, 100% of
the Performance Units that are earned based on performance will be converted to
actual unrestricted Shares (one Share per vested Performance Unit) on the
Conversion Date. These shares will be registered on the books of the Company in
Grantee’s name as of the Conversion Date and stock certificates for the Shares
shall be delivered to Grantee or Grantee’s designee upon request of the Grantee.



4.    Termination of Employment. If Grantee’s employment is terminated during
the Performance Period, the number of Performance Units earned shall be
determined based upon the terms of the written employment agreement between the
Company and Grantee.




5.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Performance Units may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate. The Performance Units may not be sold,
assigned, transferred or otherwise disposed of by Grantee other than by will or
the laws of descent and distribution.


6.    Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Performance Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Units, stock units will not be converted to Shares in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.


7.    Limitation of Rights. The Performance Units do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact issued to such person in
connection with the units. Nothing in this Certificate shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Company or any Affiliate.


8.    No Entitlement to Future Awards. The grant of the Performance Units does
not entitle Grantee to the grant of any additional units or other awards under
the Plan in the future. Future grants, if any, will be at the sole discretion of
the Company, including, but not limited to, the timing of any grant, the number
of units, and vesting provisions.







--------------------------------------------------------------------------------





9.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Performance Units. The withholding requirement may be satisfied, in whole or
in part, by withholding from the settlement of the stock units Shares having a
Fair Market Value on the date of withholding equal to the amount required to be
withheld in accordance with applicable tax requirements, all in accordance with
such procedures as the Committee establishes. The obligations of the Company
under this Certificate will be conditional on such payment or arrangements, and
the Company and, where applicable, its Affiliates will, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to Grantee.


10.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Performance Units hereunder had expired) on
the date of such amendment or termination.


11.    Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the terms and conditions of the Performance Units, including the
number of shares and the class or series of capital stock which may be delivered
upon settlement of the Performance Units, are subject to adjustment as provided
in Article 15 of the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Certificate, the
provisions of the Plan shall be controlling and determinative. Any conflict
between this Certificate and the terms of a written employment, key position, or
change-in-control agreement between the Company and Grantee shall be decided in
favor of the provisions of such employment, key position, or change-in-control
agreement.


12.    Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws. Grantee hereby agrees and submits to jurisdiction in the state or federal
courts located in Muscogee County in the State of Georgia and waives objection
to such jurisdiction.


13.    Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


14.    Relationship to Other Benefits. The Performance Units shall not affect
the calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.


15. Clawback. Notwithstanding anything to the contrary in this Certificate, the
Plan, or any employment, key position, or change-in-control agreement with
Grantee, the award granted hereunder is subject to the provisions of the
following clawback policy established by the Committee prior to the grant of the
Performance Units hereunder. The Committee may seek to recoup all or any portion
of the value of any annual or long-term incentive awards provided to any current
or former executive officers in the event that the Company’s financial
statements are restated due to the Company’s material noncompliance with any
financial reporting requirement under the securities laws (the “Restatement”). 
The Committee may seek recoupment from any current or former executive officer
who received incentive-based compensation, granted after the date hereof, during
the three (3) year period preceding the date that the Company was required to
prepare the Restatement.  The Committee may seek to recover the amount by which
the individual executive's incentive payments exceeded the lower payment that
would have been made based on the restated financial results and the Committee
may determine whether the Company shall effect such recovery:  (i) by seeking
repayment from the executive; (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the executive under any compensatory
plan, program





--------------------------------------------------------------------------------





or arrangement maintained by the Company; or (iii) a combination of foregoing. 
The Grantee hereby acknowledges that this award is subject to the foregoing
policy and agrees to make any repayment required in connection therewith.


16.    Notice. Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 3550 Lenox Road, Suite 3000, Atlanta, Georgia
30326, Attn: Corporate Secretary, or any other address designated by the Company
in a written notice to Grantee. Notices to Grantee will be directed to the
address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.







--------------------------------------------------------------------------------





EXHIBIT A


Grantee may earn a percentage of the Target Award (subject to the Award Maximum)
based on the Company’s year over year Annual Adjusted EPS Growth and Total
Shareholder Return relative to the Comparator Group for the Performance Period,
as follows:


Performance Matrix for CY 2020 Annual Adjusted EPS Growth


Degree of Performance Attainment
Annual Adjusted EPS Growth
Annual Multiple(1)
Maximum or Above
__%
__%
Stretch
__%
__%
Target
__%
__%
Threshold
__%
__%
Less than Threshold
Below __%
__%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.



Performance Matrix for CY 2021 Annual Adjusted EPS Growth


Degree of Performance Attainment
Annual Adjusted EPS Growth
Annual Multiple(1)
Maximum or Above
__%
__%
Stretch
__%
__%
Target
__%
__%
Threshold
__%
__%
Less than Threshold
Below __%
__%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.



Performance Matrix for CY 2022 Annual Adjusted EPS Growth


Degree of Performance Attainment
Annual Adjusted EPS Growth
Annual Multiple(1)
Maximum or Above
__%
__%
Stretch
__%
__%
Target
__%
__%
Threshold
__%
__%
Less than Threshold
Below __%
__%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.



A.
The resulting Annual Multiples for each of CY 2020, CY 2021 and CY 2022 are
averaged together to determine the EPS Performance Multiplier. For example:



•
If actual CY 2020 Annual Adjusted EPS Growth results in an Annual Multiple of
__%, actual CY 2021 Annual Adjusted EPS Growth results in an Annual Multiple of
__%, and actual CY 2021 Annual Adjusted EPS Growth results in an Annual Multiple
of 100%, then the EPS Performance Multiplier shall be __%.








--------------------------------------------------------------------------------





B.
The EPS Performance Multiplier is then multiplied by a modifier (the “Relative
TSR Modifier”) based on the Company’s TSR Percentile Rank over the Performance
Period to determine the Final Performance Multiplier, as follows:



Global Payments Inc.’s TSR Percentile Rank vs. Comparator Group
Relative TSR Modifier
Below 30th percentile
__%
30th to 70th percentile
__%
Above 70th percentile
__%
(subject to the Award Maximum)



•
For example, if the EPS Performance Multiplier is __% and the Company’s TSR
Percentile Rank is above the 70th percentile, which results in a TSR Modifier of
__%, then the Final Performance Multiplier shall be __%.



•
For the avoidance of doubt, no Performance Units shall be earned prior to the
Conversion Date

 
C.
For purposes of this Certificate, the following terms shall have the following
meanings:

  
(1)
“CY 2020” or “2020 calendar year” means the twelve month period commencing on
January 1, 2020 and ending December 31, 2020.



(2)
“CY 2021” or “2021 calendar year” means the twelve month period commencing on
January 1, 2021 and ending December 31, 2021.



(3)
“CY 2022” or “2022 calendar year” means the twelve month period commencing on
January 1, 2022 and ending December 31, 2022.



(4)
“Annual Adjusted EPS” means “diluted earnings per share” as described and
quantified in the Company’s calendar 2020, 2021, and 2022 year-end earnings
press releases, respectively, except that for purposes of this Certificate,
Annual Adjusted EPS shall exclude the after-tax impact of expenses associated
with share-based compensation and foreign currency exchange as calculated based
on foreign currency exchange rates set forth in the Company’s approved budget
for each calendar year.



(5)
“Annual Adjusted EPS Growth” means the percentage increase in Annual Adjusted
EPS for each calendar year in the Performance Period. For purposes of the 2020
calendar year, the beginning point for measurement of Annual Adjusted EPS growth
shall be actual Annual Adjusted EPS for the twelve month period commencing on
January 1, 2019 and ending December 31, 2019. For purposes of the 2021 and 2022
calendar years, the beginning point for measurement of Annual Adjusted EPS
growth shall be actual Annual Adjusted EPS for the 2020 and 2021 calendar years,
respectively, as measured in accordance with this Certificate.



(6)
“Award Maximum” means 4.00x the Target Award.



(7)
“Beginning Price” means, with respect to the Company and any other Comparator
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending with the last trading day before the
beginning of the Performance Period. For the purpose of determining the
Beginning Price, the value of






--------------------------------------------------------------------------------





dividends and other distributions shall be determined by treating them as
reinvested in additional shares of stock at the closing market price on the
ex-dividend date.


(8)
“Comparator Group” means the companies comprising the S&P 500 as of the first
day of the Performance Period and, except as provided below, the common stock of
which is continually listed or traded on a national securities exchange from the
first day of the Performance Period through the last trading day of the
Performance Period. In the event a member of the Comparator Group files for
bankruptcy or liquidates due to an insolvency, such company shall continue to be
treated as a Comparator Group member, and such company’s Ending Price will be
treated as $0 if the common stock (or similar equity security) of such company
is no longer listed or traded on a national securities exchange on the last
trading day of the Performance Period (and if multiple members of the Comparator
Group file for bankruptcy or liquidate due to an insolvency, such members shall
be ranked in order of when such bankruptcy or liquidation occurs, with earlier
bankruptcies/liquidations ranking lower than later bankruptcies/liquidations).
In the event of a formation of a new parent company by a Comparator Group
member, substantially all of the assets and liabilities of which consist
immediately after the transaction of the equity interests in the original
Comparator Group member or the assets and liabilities of such Comparator Group
member immediately prior to the transaction, such new parent company shall be
substituted for the Comparator Group member to the extent (and for such period
of time) as its common stock (or similar equity securities) are listed or traded
on a national securities exchange but the common stock (or similar equity
securities) of the original Comparator Group member are not. In the event of a
merger or other business combination of two Comparator Group members (including,
without limitation, the acquisition of one Comparator Group member, or all or
substantially all of its assets, by another Comparator Group member), the
surviving, resulting or successor entity, as the case may be, shall continue to
be treated as a member of the Comparator Group, provided that the common stock
(or similar equity security) of such entity is listed or traded on a national
securities exchange through the last trading day of the Performance Period.



(9)
“Ending Price” means, with respect to the Company and any other Comparator Group
member, the average of the closing market prices of such company’s common stock
on the principal exchange on which such stock is traded for the twenty (20)
consecutive trading days ending on the last trading day of the Performance
Period. For the purpose of determining the Ending Price, the value of dividends
and other distributions shall be determined by treating them as reinvested in
additional shares of stock at the closing market price on the ex-dividend date.



(10) “EPS Performance Multiplier” means the average of the Annual Multiples for
each of CY 2020, CY 2021, and CY 2022.


(1)
“S&P 500” means the Standard & Poor 500 Total Return Index.



(2)
“Total Shareholder Return” or “TSR” shall be determined with respect to the
Company and any other Comparator Group member by dividing: (a) the sum of (i)
the difference obtained by subtracting the applicable Beginning Price from the
applicable Ending Price plus (ii) all dividends and other distributions on the
respective shares with an ex-dividend date that falls during the Performance
Period by (b) the applicable Beginning Price. Any non-cash distributions on the
respective shares shall be valued at fair market value. For the purpose of
determining TSR, the value of dividends and other distributions shall be
determined by treating them as reinvested in additional shares of stock at the
closing market price on the date of distribution.






--------------------------------------------------------------------------------







(3)
“TSR Percentile Rank” means the percentile ranking of the Company’s TSR among
the TSRs for the Comparator Group members for the Performance Period. TSR
Percentile Rank is determined by ordering the Comparator Group members plus the
Company from highest to lowest based on TSR for the relevant Performance Period
and counting down from the company with the highest TSR (ranked first) to the
Company’s position on the list. If two companies are ranked equally, the ranking
of the next company shall account for the tie, so that if one company is ranked
first, and two companies are tied for second, the next company is ranked fourth.
In determining the Company’s TSR Percentile Rank for the Performance Period, in
the event that the Company’s TSR for the Performance Period is equal to the
TSR(s) of one or more other Comparator Group members for that same period, the
Company’s TSR Percentile Rank ranking will be determined by ranking the
Company’s TSR for that period as being greater than such other Comparator Group
members. After this ranking, the TSR Percentile Rank will be calculated using
the following formula, rounded to the nearest whole

percentile by application of regular rounding:


TSR Percentile Rank =
(N - R) * 100
 
                N



“N” represents the number of Comparator Group members for the relevant
Performance Period plus the Company.
“R” represents the Company’s ranking among the Comparator Group members plus the
Company.


D.
General. With respect to the computation of TSR, Beginning Price, and Ending
Price, the Committee shall be entitled to make an equitable and proportionate
adjustment to the extent (if any) necessary to preserve the intended incentives
of the awards and mitigate the impact of any change in corporate capitalization,
such as a stock split, stock dividend or reverse stock split, occurring during
the Performance Period (or during the applicable 20-day period in determining
Beginning Price or Ending Price, as the case may be), and the determination of
the Committee shall be final and binding.






